469 F.2d 693
Hattie Populus COOPER, Plaintiff-Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY, Defendant-Third-PartyPlaintiff-Appellee,v.Wm. M. BEKURS, etc., et al., Third-Party Defendants-Appellees.
No, 72-2163 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 7, 1972.

William F. Wessel, New Orleans, La., for appellant.
Brock B. Gordon, Mobile, Ala., for Metropolitan.
J. Edward Thornton, Mobile, Ala., for Bekurs.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The judgement is affirmed.  Appellee's motion to impose penalties is denied.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I